[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ONMOTION FOR SUMMARY JUDGMENT (NO. 123)
The Motion for Summary Judgment (docket entry no. 123) is denied. The intervening plaintiff complied with Connecticut General Statutes § 31-293. This statute provides a mechanism regarding notices of action and a set time frame (30 days) for the intervening plaintiff to preserve its rights otherwise "his right of action against the third person shall abate." The intervening plaintiff's rights are derivative of the underlying action. Here the underlying action has legal vitality thus the intervening plaintiff's cause of action has legal vitality. See also City ofHartford v. Corporate Janitorial, Inc., 11 Conn. L. Rptr., No. 2, 52 (March 21, 1994).
MORGAN, J.